DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 25-26, “… training, by the one or more processors, a neural network using pixels of the grayscale first and second tomographic images that are paired with coronary angiography results assessed for the presence or non-presence of significant coronary artery disease…”.  However, filed specification (paragraph 0138 of PGPub US2019/0200893) discloses “trained on a set of grayscale tomographic images which are paired with coronary angiography results assessed for presence and non-presence of significant coronary artery disease”, wherein the neural network is already trained with existed data and info (e.g., a set of grayscale tomographic images and coronary angiography results).  This makes claimed limitations in claims 1 and 25-26 indefinite.  For examination purpose, interpretation of filed specification is taken, wherein neural network/classifier is already trained based on a set of grayscale tomographic images and coronary angiography results. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-18, 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korenberg (US2014/0194758) in view of Calhoun et al. (US2019/0122397) and Xiong et al. (“Myocardial Perfusion Analysis in Cardiac Computed Tomography Angiographic Images at Rest”).
To claim 1, Korenberg teach a method for non-invasively assessing presence or non-presence of significant coronary artery disease, the method comprising:
	obtaining, by one or more processors, acquired data from a measurement of one more biophysical signals of a subject, wherein the acquired data is derived from measurements acquired via noninvasive equipment configured to measure properties of the heart (Figs. 1, 3; paragraphs 0073, 0106); and
	generating, by the one or more processor, a phase space model based on the acquired data (Figs. 9-11; paragraphs 0059-0062), wherein the phase space model comprises a plurality of faces and a plurality of vertices (paragraphs 0045-0046, 3D phase space plot representation, wherein vertices, faces and edges are three inherent properties that define any three-dimensional model), wherein the plurality of vertices are defined, in part, by a residual analysis of low-energy subspace parameters generated from the acquired data (paragraphs 0062, 0070-0071, 0116-0119); 
generating, by the one or more processors, a set of tomographic images derived from the phase space model (paragraphs 0130-0131, images can be created from graphically displayed phase space model of the heart), including a first and a second tomographic image, wherein the first tomographic image is generated from a projection of the phase space model in a first orientation, wherein the second tomographic image is generated from a projection of the phase space model in a second orientation that is different from the first orientation (paragraph 0136, images from different rotations), and wherein each of the first tomographic image and the second tomographic image is generated as a grayscale tomographic image (paragraph 0061, black and white/monochrome, also known as grayscale).
Although Korenberg teach using neural network method (paragraph 0084), but Korenberg does not expressly disclose training, by the one or more processors, a neural network using pixels of the grayscale first and second tomographic images that are paired with coronary angiography results assessed for the presence or non-presence of significant coronary artery disease, outputs of the neural network are subsequently used for an assessment of presence and/or non-presence of significant coronary artery disease.
However, Korenberg does teach using said phase space diagrams to detect damages (0072-0073, 0075, 0077, 0106, 0109, 0126-0127, 0129-0131, determining presence of damage or abnormal region to identify underlying heart disease).
	Calhoun teach a medical analytics system (Figs. 1-4) training (Figs. 5-7), by the one or more processors, a neural network (Fig. 2, paragraph 0034) using pixels of the grayscale first and second tomographic images (paragraph 0006, three-dimensional image can be projected onto at least two different dimensional planes thereby generating at least two different two-dimensional grayscale images, which corresponds to Korenberg’s teaching) that are paired with coronary angiography results (obvious for trained neural network, so that decision/diagnosis can be made with image input based on assessed/known results) assessed for the presence or non-presence of significant coronary artery disease (paragraphs 0021, 0023, 0042, cardiovascular disease), outputs of the neural network are subsequently used for an assessment (paragraphs 0042-0050) of presence and/or non-presence of significant coronary artery disease (Fig. 4, paragraph 0025, Such diagnosis information, which can include percentages of likelihood of the presence of a disease, treatment information, etc., can be displayed by the user interface).
	In further said obviousness of neural network trained with coronary angiography in Calhoun, Xiong teach a method for non-invasively assessing presence or non-presence of significant coronary artery disease with trained neural network (abstract and section 1 on pages 1-5, page 9, trained AdaBoost classifiers), wherein a set of tomographic images derived from a phase space model comprising a plurality of faces and a plurality of vertices generated based on acquired data (figures on pages 22-23 and related disclosure), and perfusion network in said display different patterns in the normal and disease groups, as divided by whether significant coronary stenosis is present in quantitative coronary angiography (pages 21), and wherein the set of tomographic images are presented for an assessment of presence and/or non-presence of a disease (Fig. 12 on page 32, sections 4.2-4.3 on pages 14-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Calhoun and Xiong into the method of Korenberg, in order to implement neural network for diagnosis of cardiovascular disease.

To claim 25, Korenberg, Calhoun and Xiong teach a system (as explained in response to claim 1 above), wherein a processor and a memory are inherent to a computer.

To claim 26, Korenberg, Calhoun and Xiong teach a non-transitory computer readable medium having instructions stored thereon, wherein execution of the instructions (as explained in response to claim 1 above).


	

To claim 2, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach comprising: determining, by the one or more processors, a machine-trained assessment of presence and/or non-presence of significant coronary artery disease using a trained neural network-based nonlinear classifier (Xiong, abstract and section 3.3).

To claim 3, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach generating a contour data set for each tomographic image of the set of tomographic images, wherein the contour data are presented for the assessment of presence and/or non-presence of significant coronary artery disease (Xiong, sections 2.1, 4.1, Fig. 3, Table 3).

To claim 5, Korenberg, Calhoun and Xiong teach claim 4.
Korenberg, Calhoun and Xiong teach comprising: presenting, via the display of the remote computing system, the generated contour data set and a corresponding tomographic image used to generate the contour data set, wherein the generated contour data set is rendered as an overlay over the corresponding tomographic image (Calhoun, paragraphs 0026-0039).

To claim 6, Korenberg, Calhoun and Xiong teach claim 4.
Korenberg, Calhoun and Xiong teach wherein the generated contour data set comprises color map data, the method further includes the step of presenting, via a display of the remote computing system, the set of tomographic images in conjunction with the generated contour data set (Xiong, page 27 Fig. 7, page 30 Fig. 10).

To claim 7, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach wherein vertices and faces of the generated phase space model comprises color data, and wherein the step of generating the tomographic images comprising converting the generated phase space model to greyscale (Korenberg, paragraph 0061; Calhoun, paragraph 0005, transformed).

To claim 9, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach comprising: determining, by the one or more processors, one or more coronary physiological parameters of the subject selected from the group consisting of a fractional flow reserve estimation, a stenosis value, and a myocardial ischemia estimation, based on the generated phase space model (e.g., and causing, by the one or more processors, output of the one or more coronary physiological parameters (e.g., in a report, a display, instrumentation output, etc.)(Korenberg, paragraphs 0087-0089, 0096).

To claim 10, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach wherein parameters associated with generated phase space model are used in subsequent machine learning operations to determine the one or more coronary physiological parameters (as explained in response to claim 1 above, taught by Calhoun and Xiong).

To claim 11, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach wherein the generated phase space model comprises a three-dimensional object defined by the plurality of faces and a plurality of vertices (pages 22-23 of Xiong).

To claim 12, Korenberg, Calhoun and Xiong teach claim 11.
Korenberg, Calhoun and Xiong teach wherein the plurality of vertices are generated as a point cloud in 3D space, wherein each point in the point cloud has a value associated with a fractional order of a fractional subspace derivative operation of the low-energy subspace parameters (Korenberg, paragraphs 0064, 0070, 0081, 0086, 0117-124).

To claim 13, Korenberg, Calhoun and Xiong teach claim 12.
Korenberg, Calhoun and Xiong teach each fractional order of the fractional subspace derivative operation is predetermined (Korenberg, paragraph 0122, which is also well-known in the art, e.g., ECG signal pre-processing, as applicant admitted prior art).

To claim 14, Korenberg, Calhoun and Xiong teach claim 13.
Korenberg, Calhoun and Xiong teach wherein each of the plurality of vertices or each of the plurality of faces comprises one or more attribute parameters (Xiong, pages 8-9).

To claim 15, Korenberg, Calhoun and Xiong teach claim 14.
Korenberg, Calhoun and Xiong teach where the each of the plurality of vertices or each of the plurality of faces comprises one or more color attribute parameters (Xiong, page 30), where at least one of the one or more color attribute parameters is associated with a variance of a modeled channel signal generated from a model-derived construction of the acquired data subtracted from a baseline-removed raw channel of the acquired data (Korenberg, paragraphs 0069, 0074, 0098, 0107-0108).

To claim 16, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach wherein the plurality of faces are generated from a triangulation operation of the plurality of vertices, wherein the plurality of faces are generated from the triangulation operation, the triangulation operation being selected from the group consisting of Delaunay triangulation, Mesh generation, Alpha Hull triangulation, and Convex Hull triangulation (Korenberg, paragraph 0072; Xiong, page 8; wherein triangulation operation is also well-known in the art for 3D mesh generation, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for 3D generation, hence Official Notice is taken).

To claim 17, Korenberg, Calhoun and Xiong teach claim 16.
Korenberg, Calhoun and Xiong teach wherein at least one of the one or more face color attribute parameters is a triangular interpolation among bounding vertex attribute parameters (Korenberg, paragraphs 0065, 0088; Xiong, page 8; as explained in response to claim 16 above, wherein triangular interpolation is also well-known in the art for 3D mesh generation, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for 3D generation, hence Official Notice is taken).

To claim 18, Korenberg, Calhoun and Xiong teach claim 12.
Korenberg, Calhoun and Xiong teach wherein the fractional order is a rational number or an irrational number associated with one or more linear and/or non-linear dynamic response of the heart (Korenberg, paragraphs 0059, 0063, 0078, 0113).

To claim 20, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach wherein the parameters associated with generated phase space model are associated with geometric properties of the generated one or more phase space models, wherein the parameters associated with generated phase space model are associated with geometric properties of the generated one or more phase space models selected from the group consisting of volume, number of distinct bodies, and color gradient (Korenberg, paragraph 0065).

To claim 21, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach comprising: causing, by the one or more processors, generation of a visualization of generated phase space volumetric object as a three-dimensional object, wherein the three-dimensional object is rendered and displayed at a display of a computing device or a report (Korenberg, paragraphs 0060, 0072, 0090, 0136).

To claim 22, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach further comprising: extracting a first set of morphologic features of the generated phase space model, wherein the first set of extracted morphologic features include parameters selected from the group consisting of a 3D volume value, a void volume value, a surface area value, a principal curvature direction value, and a Betti number value (Korenberg, paragraph 0123).

To claim 23, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach further comprising: dividing the generated phase space model into a plurality of segments each comprising non-overlapping portions of the generated phase space model (Korenberg, paragraphs 0120-0128); and extracting a set of morphologic features of each of the plurality of segments (Korenberg, paragraphs 0016, 0123), wherein the second set of extracted morphologic features includes parameters selected from the group consisting of a 3D volume value, a void volume value, a surface area value, a principal curvature direction value, and a Betti number value (Korenberg, paragraph 0123), wherein the plurality of segments comprise a number of segments selected from the group consisting of 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 (Korenberg, paragraph 0123, wherein number of segments is well-known in the art for implementation, which would have been obvious to one of ordinary skill in the art to incorporate by design preference, hence Official Notice is taken).

To claim 24, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach wherein the acquired data are acquired as one or more wide-band gradient signals simultaneously from the subject via at least one electrode (Korenberg, Fig. 3, paragraph 0045), wherein at least one of one or more wide-band gradient signals comprise a high-frequency time series data that is spectrally unmodified prior to the processing in the phase-space analysis and, wherein the one or more wide-band gradient signals comprise cardiac frequency information at a frequency selected from the group consisting of about 1 kHz, about 2 kHz, about 3 kHz, about 4 kHz, about 5 kHz, about 6 kHz, about 7 kHz, about 8 kHz, about 9 kHz, about 10 kHz, and greater than 10 kHz (well-known in the art for implementation, which would have been obvious to one of ordinary skill in the art to incorporate by design preference, hence Official Notice is taken).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korenberg (US2014/0194758) in view of Calhoun et al. (US2019/0122397), Xiong et al. (“Myocardial Perfusion Analysis in Cardiac Computed Tomography Angiographic Images at Rest”) and Barnhill et al. (US5769074).
To claim 4, Korenberg, Calhoun and Xiong teach claim 3.
Korenberg, Calhoun and Xiong teach wherein the contour data set is generated by: sweeping, via the one or more processors, a moving window associated with the trained nonlinear classifier on a pixel-by-pixel basis over, at least a portion of, a given tomographic image; and combining, for a given pixel of the tomographic image, outputs of the swept moving window (Korenberg, paragraph 0048; Xiong, abstract and sections 1-2.2), but Korenberg, Calhoun and Xiong do not expressly disclose trained neural network-based nonlinear classifier.
	Barnhill teach using trained neural network-based nonlinear classifier in non-invasive assessment of tomography application (abstract, column 25 line 41 to column 26 line 57), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Korenberg, Calhoun and Xiong, in order to implement trained neural network-based nonlinear classifier.



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korenberg (US2014/0194758) in view of Calhoun et al. (US2019/0122397), Xiong et al. (“Myocardial Perfusion Analysis in Cardiac Computed Tomography Angiographic Images at Rest”) and Thomas et al. (US2015/0250450).
To claim 8, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach wherein the tomographic images are generated by: generating a plurality of images corresponding to a plurality of orientation of the generated phase space model (obvious in 3D imaging model), but Korenberg, Calhoun and Xiong do not expressly disclose wherein the image are generated at a first image resolution; converting the plurality of images to a second image resolution, wherein the second image resolution is different from the first image resolution.
	Thomas teach generating a plurality of images corresponding to a plurality of orientation of the generated phase space model (paragraph 0010), wherein the image are generated at a first image resolution; converting the plurality of images to a second image resolution, wherein the second image resolution is different from the first image resolution (paragraph 0033), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Korenberg, Calhoun and Xiong, in order to adapt usability in modeling.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korenberg (US2014/0194758) in view of Calhoun et al. (US2019/0122397), Xiong et al. (“Myocardial Perfusion Analysis in Cardiac Computed Tomography Angiographic Images at Rest”) and Hawkins et al. (US6310968).
To claim 19, Korenberg, Calhoun and Xiong teach claim 1.
Korenberg, Calhoun and Xiong teach removing, by the one or more processors, a baseline wandering trend from the acquired data prior to generating the phase space model (Korenberg, paragraphs 0046-0057), 	performing a model-derived reconstruction operation of the acquired data to generate the low-energy subspace parameters, the low-energy subspace parameters comprising a plurality of basis functions and coefficients, wherein the low-energy subspace parameters consist of low-energy subsets of plurality of basis functions and coefficients (Korenberg, obvious in paragraphs 0062, 0109-0112, 0132, 0135),		wherein the low-energy subsets of plurality of basis functions and coefficients are selected from the group consisting of: about 1% of plurality of basis functions and coefficients associated with low energy frequency subspace; about 5% of plurality of basis functions and coefficients associated with low energy frequency subspace; about 10% of plurality of basis functions and coefficients associated with low energy frequency subspace; about 15% of plurality of basis functions and coefficients associated with low energy frequency subspace; about 20% of plurality of basis functions and coefficients associated with low energy frequency subspace; and about 25% of plurality of basis functions and coefficients associated with low energy frequency subspace, and wherein the model-derived reconstruction operation generates over 100 basis functions and coefficients for a given acquired data (Korenberg, paragraph 0071).
In furthering said obviousness, Hawkins teach a method of maximum likelihood expectation maximization image reconstruction for use in connection with a diagnostic imaging apparatus, the low-energy subspace parameters comprising a plurality of basis functions and coefficients, wherein the low-energy subspace parameters consist of low-energy subsets of plurality of basis functions and coefficients (column 8 lines 1-62), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Korenberg, Calhoun and Xiong, in order to implement reconstruction of energy distribution in image processing.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        August 11, 2022